UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 10, 2012 ChinaNet Online Holdings, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 001-34647 20-4672080 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (IRS Employer IdentificationNo.) No.3 Min Zhuang Road, Building 6, Yu Quan Hui Gu Tuspark, Haidian District, Beijing, PRC 100195 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: +86-10-51600828 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On September 11, 2012, ChinaNet Online Holdings, Inc. (the “Company”) filed a Current Report on Form8-K (the “Original Report”) to report its acquisition of the 49% equity interests in Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd., a People’s Republic of China company (the “SouYi”). At that time, the Company stated in the Original Report that it intended to file the required financial statements and pro forma financial information within 71days from the date that such report was required to be filed.By this Amendment No.1 to the Original Report, the Company is amending and restating Item9.01 thereof to include the required financial statements. Item 9.01. Financial Statements and Exhibits. (a)Financial statements of businesses acquired. The audited consolidated financial statements of Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd. as of and for the fiscal year ended December 31, 2011 and unaudited consolidated financial statements of Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd. as of and for the six months ended June 30, 2012 and 2011, including related notes thereto, are filed as Exhibit 99.1 to this report and are incorporated herein by reference. (b)Pro forma financial information. Not applicable. (d)Exhibits. No. Description Audited consolidated financial statements of Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd. as of and for the fiscal year ended December 31, 2011 and unaudited consolidated financial statements ofSou Yi Lian Mei Network Technology (Beijing) Co. Ltd. as of and for the six months ended June 30, 2012 and 2011, and related notes thereto. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 26, 2012 ChinaNet Online Holdings, Inc. By:/s/ Handong Cheng Name: Handong Cheng Title:Chief Executive Officer EXHIBIT INDEX No. Description Audited consolidated financial statements of Sou Yi Lian Mei Network Technology (Beijing) Co. Ltd. as of and for the fiscal year ended December 31, 2011 and unaudited consolidated financial statements ofSou Yi Lian Mei Network Technology (Beijing) Co. Ltd. as of and for the six months ended June 30, 2012 and 2011, and related notes thereto.
